DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2022 has been entered.
Response to Arguments
Applicant’s arguments, see pages 7-12, filed January 28,2022, with respect to the rejection(s) of claim(s) 34, 36-39, 41-45, 47-48, 50, 52-61, as amended under 35 U.S.C. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stinson (US 6,790,237)(claim 34) and Hossainy et al.(2015/0081000)(claim 58).
Applicant has amended the independent claims to recite “a valve attached to the distal portion of the stent body and having a plurality of flaps extending from an outer surface of the distal portion of the stent body, the plurality of flaps configured to extend outwards to open the distal portion of the stent body and to extend inwards to close the distal portion of the stent body” which can be found in newly cited art to Stinson.
Additionally, claim 58 had added language to the delivery device that can be found in the newly cited art of Hossainy et al.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34, 38, 47-48 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinson (US 6,790,237) in view of Gill et al. (US 2013/0110253) in view of Hunter (US 2015/0335290) with evidence from Majid et al. (The Prevalence of Gastroesophageal Reflux in Patients With Excessive Central Airway Collapse, Chest, Volume 155, Issue 3, 2019, Pages 540-545).

Referring to claim 34, Stinson discloses an esophageal stent comprising(Figs. 1-3D): a stent body (2) having a proximal (4) portion and a distal portion (5), a valve(10) attached to the distal portion of the stent body(2) and having a plurality of flaps(opening has pleats or cuts to facilitate opening, col. 5 lines 37-43) extending from an outer surface of the distal portion of the stent body(Figs. 1-3D; valves 10 and 20), the plurality of flaps configured to extend outwards to open the distal portion of the stent body and to extend inwards to close the distal portion of the stent body(Figs. 1-3D; valves 10 and 20).
Stinson lacks a description of the stent body including an anchoring structure including a plurality of prongs each extending away from the stent body and towards the distal portion of the stent body, wherein the stent is free from prongs extending away from the stent body and towards the proximal portion of the stent body.
Gill et al. teaches a stent body including an anchoring structure including a plurality of prongs each extending away from the stent body and towards the distal portion of the stent body (paragraphs 
It would have been obvious to a person of ordinary skill in the art to modify the sent body of Stinson to include prongs as taught in Gill et al. in order to minimize the migration of the stent. 
Stinson in view of Gill et al., lacks a detailed description of a pH sensor configured to periodically monitor pH values within a subject within which the stent is positioned, wherein the pH sensor is incorporated within an interior volume of the stent body and a transmitter configured to transmit the monitored pH values such that a gastroesophageal reflux condition of the subject can be assessed.
Hunter discloses a stent that includes a pH sensor (paragraph 71) that may be incorporated within an interior volume of a stent (note Hunter discloses the use in an esophageal stent, paragraph 8; and paragraph 127) and a wireless means to deliver information from the implantation site to an instrument external toe the body (paragraph17). Hunter specifically notes that it is known to position sensors on the outside, inside or within woven layer of stents (0062). Additionally, Majid et al. evidences that it is well known in the art to measure pH in the esophagus to determine if gastroesophageal reflux is present and this car be done by a pH sensor in direct contact with esophageal fluid.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the stent of Stinson in view of Gill et al. to have a pH sensor and transmitter as taught in Hunter placed on the inside of the esophageal stent in order to measure and monitor the pH levels for reflux.
Referring to claim 38, as modified in claim 34 above, Stinson in view of Gill et al., further in view of Hunter discloses wherein the anchoring structure and the stent body are unitary (Gill et al., see Fig. 1).
Referring to claim 47, as modified in claim 34 above, Stinson in view of Gill et al., further in view of Hunter discloses wherein the anchoring structure of the distal portion has a larger diameter than a remainder of the distal portion of the stent body (Gill et al., paragraph 83).
Referring to claim 48, as modified in claim 34 above, Stinson in view of Gill et al., further in view of Hunter discloses wherein the valve and the stent body are capable of being integrated into a single part using overmolding [Stinson, see Figs. 1-3D; Applicant should note the product by process claim limitations in that as long as the structure of the product is present, the process by which it is mace is not relevant in the product claim recitation].
Referring to claim 53, as modified in claim 34 above, Stinson in view of Gill et al., further in view of Hunter discloses wherein a diameter of the distal portion of the stent body is approximately equal to an inner diameter of an esophageal sphincter of a patient into which the stent is placed (col. 2, lines 10-25 disclose the stent and valve is placed in a patient’s esophagus therefore the diameter would have to be equal in order to be utilized in the esophagus).

Claims 36-37, 39 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinson in view of Gill et al. (US 2013/0216253) and Hunter (US 2015/0335290) with evidence from Majid et al. (The Prevalence of Gastroesophageal Reflux in Patients With Excessive Central Airway Collapse, Chest, Volume 155, issue 3, 2019, Pages 540-545) as applied to claim 34 above, and further in view of Niall (WO 2011 /073970).

Referring to claim 36-37, and 39, as modified in claim 34 above, Stinson in view of Gill et, in further view of Hunter lacks a detailed description of the proximal portion including a second anchoring structure; wherein the anchoring structure and the stent body are separable; and wherein the second anchoring structure of the proximal portion has a larger diameter than the distal portion.
Niall teaches a stent with a valve wherein the proximal portion including a second anchoring structure; wherein the anchoring structure and the stent body are separable; and wherein the second anchoring structure of the proximal portion has a larger diameter than the distal portion (Figs. 72-73 and scaffold 605 can be removed from the prosthesis 606, page 30 lines 33-36) for the purpose of providing additional support for the stent structure inside the esophagus.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the stent of Stinson in view of Gill et al. to include the additional anchoring features as taught in Niall in order to provide additional support for the stent structure inside the esophagus.
Referring to claim 52, as modified in claim 34 above, modified Stinson in view of Gill et al., in further view of Hunter lacks a detailed description of a grip attached to the proximal portion of the stent body.
Niall discloses a grip (612) attached to a proximal portion of the stent body for the purpose of being able to remove or adjust the device. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Stinson in view of Gill et al. to include a grip as taught in Niall in order to be able to remove or adjust the device.


Claims 41-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinson in view of  Gill et al. (US 2013/0216253) and Hunter (US 2015/0335290) with evidence from Majid et al. (The Prevalence of Gastroesophageal Reflux in Patients With Excessive Central Airway Collapse, Chest, Volume 155, issue 3, 2019, Pages 540-545), as applied to claim 34 above, and further in view of Treacy et al. (EP 2 752 270).

Referring to claims 41-42, modified Stinson in view of Gill et al., in further view of Hunter discloses a valve, but lacks a detailed description of wherein the valve is a two-way valve or wherein the valve is a split dome valve. 
Treacy et al. discloses a stent body in the same filed of endeavor, which is a two-way valve or a split dome valve (paragraphs 13-14, and valves 26/28) for the purpose of better controlling the flow through the prosthesis that allows for nutrients to flow through while preventing leaking of stomach contents into the mouth. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the valve of Stinson in view of Gill et al., in further view of Hunter, to include a two-way valve or spit dame valve in order to better control the flow through the prosthesis that allows far nutrients to flow through while preventing leaking of stomach contents into the mouth.
Referring to claim 43, as modified above, Treacy et al. discloses wherein the valve has at least one of an antegrade break pressure of 0-15 mmHg, a retrograde belch break pressure of 2-25 mmHg, or a retrograde vomit break pressure of 15-65 mmHg (paragraph 14, discloses the valve being responsive to belching and vomiting, which would include the claimed ranges).
Referring to claims 44-45, Modified Stinson et al. in view of Gill et al, in further view of Hunter, lacks a detailed description of the length of the stent body being between 0.5cm and 5.0cm, or between 2.0cm and 3.0cm.
 Treacy et al. provides a range of length for the stent body, and additionally states that the length can be varied based on the anatomy of the patient in which the device is to be implanted.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the length of the stent body to be between 2.0 and 3.0cm in order 


Claims 54-55 is/are rejected under 35 LLSS.C, 103 as being unpatentable over Stinson in view of Gill et al. (US 2013/0216253) and Hunter (US 2015/0335290) with evidence from Majid et al. (The Prevalence of Gastroesophageal Reflux in Patients With Excessive Central Airway Collapse, Chest, Volume 155, issue 3, 2019, Pages 540-545) as applied to claim 34 above, and further in view of Moasser (US 4,417, 360).

Referring to claims 54-55 modified Stinson in view of Gill et al., in further view of Hunter lacks a detailed description of magnetic or ferromagnetic pairs configured to non-permanently close the plurality of flaps to close the distal portion of the stent body and wherein the pairs are attached to respective ends of the plurality of flaps disposed within the valve.
Moasser teaches a valve in the same field of endeavor that includes flaps that comprise magnetic elements (130) connected to flaps in order to regulate opening and closing of the valve in order to provide an atraumatic closer of the valve (Fig. 10, and col. 9 lines 31-46). It would have been obvious to a person of ordinary skiff in the art before the effective filing date of the invention to modify the flaps of the valve of modified Stinson in view of Gill et al, in further view of Hunter to include magnetic elements as taught in Moasser in order to regulate the opening and closing of the valve and provide a less traumatic closure.

Claims 56-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinson in view of Gill et al. (US 2013/0216253) and Hunter (US 2015/0335290) with evidence from Majid et al. (The Prevalence of Gastroesophageal Reflux in Patients With Excessive Central Airway Collapse, Chest, Volume 155, issue 3, 2019, Pages 540-545) as applied to claim 34 above, and further in view of Behan (US 2011/0160836).

Referring to claims 56-57 as applied to claim 34 above, modified Stinson in view of Gill et al., further in view of Hunter discloses an anchoring structure.  Modified Stinson in view of Gill et al, in further view of Hunter lacks a detailed description of wherein the anchoring structure is an expandable anchoring structure positioned within the interior volume of the stent body and configured to be expandable such that the prongs pass through a wall of the stent body to anchor the stent and wherein the wall of the stent body is a mesh comprising gaps through which the prongs pass when the anchoring structure expands. 
Behan discloses an expandable anchoring structure (Figs. 35-36) to be positioned into the interior volume of a stent body (Figs. 35-36) and configured to be expandable such that the prongs pass through a wall of the stent body to anchor the stent (Fig. 36) and wherein the wall of the stent body is a mesh comprising gaps through which the prongs pass when the anchoring structure expands (Figs. 35-36) for the purpose of securing the device into the body lumen. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective fling date of the invention to further modify Stinson in view of Gill et al., further in view of Hunter to have a mesh stent wherein the anchor prongs can extend through in order to secure the implant the prosthesis into the tissue around the area of implantation.

Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinson in view of Gillet al. (US 2013/0216253) and Hunter (US 2015/0335290) with evidence from Majid et al. (The Prevalence of Gastroesophageal Reflux in Patients With Excessive Central Airway Collapse, Chest, Volume 155, issue 3, 2019, Pages 540-545) as applied to claim 34 above, and further in view of Kuraguntla et al. (2014/0214149).

Referring to claim 50, as applied to claim 34 above, Stinson in view of Gill et al., further in view of Hunter discloses a power source operably coupled to the pH sensor and at least one of a processor or a data storage unit (Hunter, paragraph17).
Stinson in view of Gill et al., further in view of Hunter lacks a detailed description of the power source being directly attached to the pH sensor and at least one of a processor or data storage unit.
Kuraguntla et al. teaches a prosthesis in the same field of endeavor that comprises a power source that can be directly attached to a sensor and at least one of a processor or a data storage unit (paragraph 23 and 107 discloses an integrated circuit chip may have a processor in an alternative embodiment; paragraph 108 discloses a stent with an integrated circuit, and power source directly attached (Fig. 20) for the purpose of monitoring flow through a prosthesis (paragraph 22).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the sensor, processor or data storage unit of Stinson in view of Gill et al., further in view of Hunter to be directly attached to a power source as taught in Kuraguntla et al. in order to monitor fluid flow through a prosthesis, the lumen being configured for fluid flow and the sensor operatively coupled with the prosthesis and configured to sense a characteristic of the fluid flow and output data related to the fluid flow.

Claim 58, and 60-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinson in view of Gill et al. (US 2013/0216253) and Hunter (US 2015/0335290) with evidence from Majid et al. (The Prevalence of Gastroesophageal Reflux in Patients With Excessive Central Airway Collapse, Chest, Volume 155, issue 3, 2019, Pages 540-545), and further in view of Hossainy et al. (US 2015/0081000).

Referring to claim 58, see rejection of claim 34 above.
Additionally, Stinson in view of Gill et al., further in view of Hunter lacks a detailed description of a stent delivery device configured for placing the esophageal stent within a region of an esophagus, wherein the stent delivery device comprises: an outer tube configured to house the esophageal stent within an inner volume and a distal end of the tube: and an inner tube configured to be received within the outer tube at a proximal end of the outer tube: wherein the Inner tube is slidable within the outer tube such that an activation of the inner tube causes a deployment of the esophageal stent.
Hossainy et al. discloses a stent delivery device in the same field of endeavor of delivery devices configured for placing a stent within a region of a body, wherein the stent delivery device comprises: an outer tube (outer sheath, 12) configured to house the stent(scaffold 10) within an inner volume of the outer tube at a distal end of the outer tube(Figs. 8E-8F); and an inner tube(inner member 5) configured to be received within the outer tube within the inner volume of the outer tube at a proximal end of the outer tube; wherein the inner tube(inner member 5) is configured to slide within the outer tube from the proximal end to the distal end to push on a proximal end of the esophageal stent to release the esophageal stent from the distal end of the outer tube(paragraph 286).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the delivery of the modified Stinson in view of Gill et al., further in view of Hunter implant as taught in Hossainy et al. in order to deliver the device into the desired location of the body.
Referring to claim 60, as modified in claim 58 above Hossainy et al. teaches the delivery device comprising a handle configured to push the inner tube through the outer tube to push the stent through the outer tube, wherein the handle is further configured to receive a squeeze or ratcheting action to push the stent from the distal end of the outer tube (Fig. 9 and Paragraph 287).
Referring to claim 61, as modified in claim 58 above, Hossainy et al. discloses wherein the inner tube is a plunger (inner tube 5 is connect to stopper, 7, causing the inner tube to be a ‘plunger’ in releasing the stent from the distal end of the delivery device).

Claim 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinson in view of Gill et al. (US 2013/0216253) and Hunter (US 2015/0335290) with evidence from Majid et al. (The Prevalence of Gastroesophageal Reflux in Patients With Excessive Central Airway Collapse, Chest, Volume 155, issue 3, 2019, Pages 540-545) and Hossainy et al. (US 2015/0081000) as applied to claim 58 above, and further in view of Kuraguntla et al. (2014/0214149).

Referring to claim 59 as modified in claim 58 above, Stinson in view of Gill et al., further in view of Hunter discloses a power source operably coupled to the pH sensor and at least one of a processor or a data storage unit (Hunter, paragraph 17).
Stinson in view of Gill et al., further in view of Hunter lacks a detailed description of the power source being directly attached to the pH sensor and at least one of a processor or data storage unit.
Kuraguntla et al. teaches a prosthesis in the same field of endeavor that comprises a power source that can be directly attached to a sensor and at least one of a processor or a data storage unit (paragraph 23 and 107 discloses an integrated circuit chip may have a processor in an alternative embodiment; paragraph 108 discloses a stent with an integrated circuit, and power source directly attached (Fig. 20) for the purpose of monitoring flow through a prosthesis (paragraph 22).
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the invention to modify the sensor, processor or data storage unit of Hunter to be directly attached to
a power source as taught in Kuraguntla et al. in order to monitor fluid flow through a prosthesis, the
lumen being configured for fluid flow and the sensor operatively coupled with the prosthesis and


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIFFANY P SHIPMON/Examiner, Art Unit 3774        

/THOMAS C BARRETT/MQAS, TC 3700